IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JASON ISAAC WEST,                           : No. 148 MM 2015
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS                       :
MONTGOMERY COUNTY,                          :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Wirt of Mandamus and/or

Extraordinary Relief and the Application for a Hearing are DENIED.